         Case 3:18-cv-00511-AA             Document 26   Filed 02/26/21    Page 1 of 2




Sara L. Gabin, OSB #81234
Internet E-mail address: slgabin@pacifier.com
Sara L. Gabin, P.C., Attorney at Law
14523 Westlake Drive
Lake Oswego, Oregon, OR 97035-7700
Telephone: 503.620.3171
Fax: 503.620.3365
Attorney(s) for: Ian Edward Duncan Campbell




                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

IAN EDWARD DUNCAN CAMPBELL,                                             Case No. 3:18-00511-AA

                              Plaintiff,
                                                             ORDER GRANTING STIPULATED
               v.                                              MOTION FOR AN AWARD OF
                                                          ATTORNEY FEES PUSUANT TO THE
ANDREW SAUL, COMMISSIONER,                                  EQUAL ACCESS TO JUSTICE ACT
SOCIAL SECURITY ADMINISTRATION,                                                   (EAJA)

                              Defendant.


       This matter having come before the court upon the Stipulated Motion of the parties, and

this court being otherwise fully advised

       IT IS HEREBY ORDERED that plaintiff is awarded Equal Access to Justice (EAJA)

Fees in the amount of $7,591.22.

       IT IS FURTHER HEREBY ORDERED that under Astrue v. Ratliff, 130 S. Ct 2521,

2528-29 (2010), EAJA fees awarded by this Court belong to the plaintiff and are subject to offset

under the Treasury Offset Program (31 U.S.C. § 3716(c)(3)(B) (2006)).

       IT IS FURTHER HEREBY ORDERED that plaintiff having assigned his right to EAJA

fees to his attorney, if after receiving the Court’s EAJA fee order the Commissioner determines

ORDER GRANTING STIPULATED MOTION FOR AN AWARD OF ATTORNEY FEES
PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT (EAJA)                                                  Page 1
          Case 3:18-cv-00511-AA         Document 26       Filed 02/26/21     Page 2 of 2




that plaintiff does not owe a debt that is subject to offset under the Treasury Offset Program, the

Commissioner agrees to waive the requirements of the Anti-Assignment Act and the EAJA fees

will be made payable to plaintiff’s attorney, at her address: 14523 Westlake Drive, Lake

Oswego, OR 97035.

        IT IS FURTHER HEREBY ORDERED that, if there is a debt owed under the Treasury

Offset Program, the requirements of the Anti-Assignment Act cannot be waived, and the

remaining EAJA fees after offset will be paid by a check made out to plaintiff but delivered to

plaintiff’s attorney.

        IT IS SO ORDERED THIS26th day of February, 2021.


                                               /s/Ann Aiken
                                              DISTRICT COURT JUDGE




ORDER GRANTING STIPULATED MOTION FOR AN AWARD OF ATTORNEY FEES
PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT (EAJA)                                                    Page 2
